The first two of these explanations are not supported by the
                 terms of the appealed order. 2 After three months elapsed without
                 appellant apprising this court as to the status of appellant's third or fourth
                 explanations, we again ordered appellant to show cause why this appeal
                 should not be dismissed. In its timely response to our second show-cause
                 order, appellant repeated its assertions that the appealed order is a final
                 judgment and also contended that jurisdiction over this appeal is proper
                 under NRAP 3A(b)(3) as an appeal from an order denying an injunction.
                              Having considered appellant's second response, we remain
                 unconvinced that jurisdiction over this appeal is proper, as the defect
                 identified by this court's two orders has not been cured, and, contrary to
                 appellant's new contention, the appealed order does not involve an
                 injunction. Accordingly, as appellant failed to demonstrate jurisdiction,
                 we conclude that we lack jurisdiction and that dismissal of this appeal is
                 warranted. Thus, we
                              ORDER this appeal DISMISSED.


                                             / &ç
                                          Hardesty


                           1                                 („-,eof ta
                 Douglas                                     Cherry

                       2 To the extent that appellant is suggesting that the district court
                 docket entry suffices as a dismissal of all named defendants, this
                 suggestion is without merit. Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686,
                 689, 747 P.2d 1380, 1382 (1987) (indicating that only a written and filed
                 order has any effect). Likewise, because the appealed order granted
                 "defendants' motion to dismiss," the order necessarily dismissed
                 appellant's complaint only as to those defendants who filed a motion to
                 dismiss. Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 444, 874 P.2d
                 729, 733 (1994) (recognizing that this court determines the finality of an
                 order by looking to what the order actually does).
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                  cc: Hon. Susan Johnson, District Judge
                       Rang & Associates PLLC
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    we